PRECEDENTIAL
      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                    No. 13-4422
                   _____________

          UNITED STATES OF AMERICA

                          v.

            THOMAS EDWARD SMITH,
                              Appellant
               _______________

    On Appeal from the United States District Court
        for the Middle District of Pennsylvania
             (D.C. No. 4-12-cr-00228-001)
     District Judge: Hon. Christopher C. Conner
                  _______________

      Submitted Under Third Circuit LAR 34.1(a)
                   July 10, 2014

Before: RENDELL, CHAGARES, and JORDAN, Circuit
                   Judges.

                (Filed: July 22, 2014)
                  _______________
Ronald A. Krauss
Office of Federal Public Defender
100 Chestnut Street - #306
Harrisburg, PA 17101
      Counsel for Appellant

George J. Rocktashel
Office of United States Attorney
240 West Third Street - #316
Williamsport, PA 17701
      Counsel for Appellee

                     _______________

                OPINION OF THE COURT
                    _______________

JORDAN, Circuit Judge.

       This is an appeal from a judgment of the United States
District Court for the Middle District of Pennsylvania
sentencing Thomas Smith to 171 months’ imprisonment for
carjacking, brandishing a firearm during a crime of violence,
and possessing a stolen firearm. For the reasons that follow,
we will affirm.

I.    Background

       Around noon on August 8, 2012, Smith pulled his car
off to the side of a road in Emporium, Pennsylvania,
pretending that it was disabled. He flagged down the
manager of the local Citizens & Northern Bank, Kimberlea
Whiting, who was driving home from the bank for lunch in




                             2
her Ford Explorer. Smith asked her for a ride to an
automobile repair shop, and she obliged. As it turned out,
Smith had been waiting for Whiting. He wanted revenge
because Citizens & Northern Bank had initiated foreclosure
proceedings on the house he shared with his girlfriend. After
a conversation concerning the foreclosure, Smith drew a gun,
which police later determined he stole from his brother-in-
law, and directed Whiting to drive to the bank, saying that she
and another bank employee were now “going to pay for”
taking his house. (PSR ¶ 7.) At first, Whiting thought Smith
was joking – she even reached for his gun – but he insisted
he was serious.

       Once at the bank, Smith directed Whiting to drive to
the rear parking lot; however, Whiting continued past the lot
because she feared he would shoot and kill her there. Smith
instructed her to turn around, but, playing for time, Whiting
stopped for other vehicles and waited for an opportunity to
escape. “As she approached a convenience store, [she]
slowed down, unfastened her seat belt, and rolled [out of the
car] onto the street” without serious injury. (PSR ¶ 8.) Smith
abandoned the car after it came safely to a stop close to the
convenience store. While fleeing on foot, he also hid the gun
beside a nearby creek. He remained a fugitive until his arrest
a month later.

       Following certain proceedings not relevant here, a
federal grand jury returned a three-count second superseding
indictment against Smith, charging him with carjacking, in
violation of 18 U.S.C. § 2119; brandishing a firearm during a
crime of violence, in violation of 18 U.S.C.




                              3
§ 924(c)(1)(A)(ii);1 and possessing a stolen firearm, in
violation of 18 U.S.C. § 922(j). Smith pleaded not guilty and
went to trial. The jury convicted him on all counts.

       The U.S. Probation Office issued a Presentence
Investigation Report (“PSR”) that set forth Smith’s
recommended Sentencing Guidelines range. His base offense
level was 20, calculated from the U.S. Sentencing Guidelines
Manual (“U.S.S.G.”) § 2B3.1, for carjacking, which was his
most serious offense for purposes of grouping his crimes and
establishing a sentencing range, see U.S.S.G. § 3D1.3(a)
(advising that, for groups of closely related crimes, “the
highest offense level of the counts in the Group” applies).
The PSR also included in the calculation four enhancements,
producing a total offense level of 29. First, the PSR added
two points for bodily injury sustained by a victim, under
U.S.S.G. § 2B3.1(b)(3)(A). Second, it added four points for
the victim’s abduction, under § 2B3.1(b)(4)(A). Third, it
added two points for carjacking, under § 2B3.1(b)(5). And
fourth, it added one point for the victim’s loss, i.e., the value
of     Whiting’s      Ford     Explorer     ($26,750),      under
§ 2B3.1(b)(7)(B). Combined with Smith’s criminal history
category of I, the total offense level recommended by the PSR
provided a sentencing range of 171-192 months’
imprisonment, including a mandatory, consecutive sentence

       1
          What appears to be a typographical error in the
second superseding indictment mistakenly attributes the
brandishing violation to 18 U.S.C. § 924(c)(1)(A)(iii), which
penalizes the discharge of a firearm. The error is of no
moment, however, because the text of the indictment clearly
sets forth, and the parties clearly understood, brandishing to
be the charged conduct.




                               4
of 84 months’ imprisonment for brandishing a weapon during
a crime of violence.

       Before and during the sentencing hearing on
November 1, 2013, Smith objected to the offense-level
enhancements based on bodily injury, abduction, and loss.
The District Court sustained the objection to the bodily-injury
enhancement but rejected the remaining two objections. In
overruling the objection to the abduction enhancement, the
Court relied on our opinion in United States v. Reynos, 680
F.3d 283, 286-87 (3d Cir. 2012). After reviewing the record,
the Court concluded that Smith’s actions rose to the level of
abduction because (1) he pointed a gun at Whiting, thus
showing that she was “not free to refuse [his] commands”; (2)
he “forced … Whiting to move from her original location by
directing the car’s whereabouts in Emporium”; and (3)
although Whiting disobeyed him by not entering the bank
parking lot, that daring disobedience did not indicate that she
felt fully free to refuse his commands, and, in fact, she
escaped while still complying with his command to “keep
moving.” (App. at 651-52.)

       Then, in overruling the loss objection, the Court found
persuasive our non-precedential decision in United States v.
Grey, in which we held that a vehicle was “taken” for
purposes of loss under § 2B3.1 when an offender exercises
temporary dominion and control over it and its contents. 369
F. App’x 331, 334 (3d Cir. 2010). The Court determined that,
although Smith abandoned the undamaged vehicle shortly
after Whiting escaped, his armed commandeering of the car
qualified for the enhancement.




                              5
        After resolving Smith’s objections, the District Court
calculated a total offense level of 27, which, combined with a
criminal history category of I, resulted in a recommended
sentencing range of 154-171 months’ imprisonment on the
carjacking and stolen weapon counts, including the above-
mentioned mandatory, consecutive sentence of 84 months’
imprisonment on the brandishing count. After reviewing the
sentencing factors set forth in 18 U.S.C. § 3553(a), the Court
noted that “the seriousness of this offense and the fact that it
is not a mine-run carjacking but was intended to result in
some sort of twisted retribution for foreclosure proceedings
calls for a sentence at the high end of the guidelines range.”
(App. at 673.) It then imposed a sentence at the top of the
recommended range: 171 months’ imprisonment (87 months
each on carjacking and possession of a stolen weapon to be
served concurrently, along with the mandatory 84 months for
brandishing), $300 in special assessments, and a three-year
term of supervised release. Smith timely appealed the
judgment of conviction and sentence.




                               6
II.   Discussion2

       Smith argues that his sentence is procedurally
unreasonable because the District Court miscalculated his
total offense level under the Sentencing Guidelines. More
specifically, he claims the Court committed two procedural
errors: first, it wrongly concluded his crimes qualify for the
enhancement for abduction, and, second, because Whiting’s
car was not “taken, damaged, or destroyed,” as those terms
are used in § 2B3.1 of the Guidelines, the Court wrongly
applied the loss enhancement. We address each of those
arguments in turn.

      A.      Application of the Abduction Enhancement

        Section 2B3.1(b)(4)(A) of the U.S. Sentencing
Guidelines Manual provides that, “[i]f any person was
abducted to facilitate commission of the offense or to
facilitate escape,” the defendant’s offense level is to be
increased by four points. U.S.S.G. § 2B3.1(b)(4)(A) (2012).
“‘Abducted’ means that a victim was forced to accompany an
offender to a different location. For example, a bank robber’s

      2
          The District Court had subject matter jurisdiction
under 18 U.S.C. § 3231. We have jurisdiction pursuant to 28
U.S.C. § 1291. “When reviewing the sentencing decisions of
the district courts, we exercise plenary review over legal
questions about the meaning of the [S]entencing [G]uidelines,
but apply the deferential clearly erroneous standard to factual
determinations underlying their application.” United States v.
Reynos, 680 F.3d 283, 286 (3d Cir. 2012) (quoting United
States v. Collado, 975 F.2d 985, 990 (3d Cir. 1992)) (internal
quotation marks omitted).




                              7
forcing a bank teller from the bank into a getaway car would
constitute an abduction.” Id. § 1B1.1 cmt. n.1(A). In Reynos,
we described three predicates for applying the enhancement:

      First, the robbery victims must be forced to
      move from their original position; such force
      being sufficient to permit a reasonable person
      an inference that he or she is not at liberty to
      refuse. Second, the victims must accompany
      the offender to that new location. Third, the
      relocation of the robbery victims must have
      been to further either the commission of the
      crime or the offender’s escape.
680 F.3d at 286-87.

        The pertinent facts of Reynos were these: while
robbing a pizza shop, the defendant kicked in a locked
bathroom door, brandished a weapon, and forced an
employee to accompany him to a cash register 34 feet away.
Id. at 285, 290. We concluded that the defendant’s purpose in
forcing the employee’s movement was to facilitate the
commission of a robbery by compelling that employee to
provide the defendant with access to the cash register. Id. at
289. We further held that the distance of over thirty feet was
enough for the action to qualify as abduction under the
Guidelines. Id. at 291.

       Although the carjacking here presents different
circumstances than those at issue in Reynos – in particular,
Whiting disregarded some of Smith’s commands and
ultimately escaped – we agree with the District Court that
Smith’s actions satisfy the Reynos predicates for finding that




                              8
an abduction occurred. First, Smith used force to control both
Whiting and her vehicle. He pointed a gun at her and directed
her to drive to the bank after tricking her into providing him
entry into her vehicle. In Reynos, we had “no hesitation in
concluding that the brandishing of a weapon is a use of force
for purposes of the abduction enhancement.” Id. at 288.
Smith’s use of a gun would certainly have caused any
reasonable person to believe that he or she was not at liberty
to refuse orders.

       Second, Smith forced Whiting to accompany him to a
new location. While holding her at gunpoint, he ordered her
to the bank parking lot. Smith’s argument that Whiting
disobeyed his orders by stopping at stop signs and do-not-
enter signs, as well as by yielding to other cars, is of no
moment. Whiting drove back to the bank instead of to her
intended destination, her home, because Smith ordered her to
do so at gunpoint.

        And third, Smith forced Whiting to return to the bank
to facilitate his threatened revenge for the foreclosure on his
home. Whether he intended to physically harm her or rob her
or make her “pay” in some other way is unclear from the
record; what is clear is that he intended to commit a crime
that would have been impossible without her presence. In
fact, Whiting’s stated motivation for escape gives a
contemporaneous view of events and buttresses the District
Court’s application of the abduction enhancement: she said
she fled because “I was not about to pull into the back of a
building where there was nobody around and allow him to
shoot me there.” (App. at 283.)




                              9
       An important fact that distinguishes this case from
Reynos is that Smith ultimately failed in his criminal plan –
the carjacking was only a means to an intended but unrealized
crime of revenge against Whiting and her co-worker.
Another difference is that Whiting disregarded some of
Smith’s orders, which may suggest that she felt, to some
degree, “at liberty to refuse.” Smith naturally tries to use to
his advantage those distinctions from the facts in Reynos. He
invites us to fashion an exception to the abduction
enhancement for when a victim struggles with the offender to
the point that he or she thwarts the intended criminal
objective. We decline that invitation, as it is based on the
perverse logic that a victim’s boldness lessens a criminal’s
culpability. Reynos provides for an objective, not subjective,
standard in determining whether use of force was sufficient to
satisfy the first predicate. Thus, whether or not a victim
struggles or disobeys orders, as long as a reasonable person
would not have felt free to refuse the offender’s commands,
the predicate is satisfied. And, to the extent that it was not
plain from our decision in Reynos, we now explicitly hold
that the intended crime need not be accomplished for the
abduction enhancement to apply. The trial record fully
supports the District Court’s finding that Smith abducted
Whiting. We therefore conclude that Smith’s sentence was
not the result of any procedural error in applying the
abduction enhancement.




                              10
       B.     Application of the Loss Enhancement

       Application Note 3 in the Commentary to Section
2B3.1 defines “loss” for purposes of robbery3 as “the value of
the property taken, damaged, or destroyed.” U.S.S.G.
§ 2B3.1 cmt. n.3. A one-point sentencing enhancement
applies if the value of the loss is more than $10,000 but less
than $50,000. Id. § 2B3.1(b)(7)(B). The parties agree that
the value of Whiting’s Ford Explorer was $26,750. The
District Court found that, although Smith did not damage or
destroy the vehicle, he “took” it when he commandeered it in
furtherance of his ultimate goal of retribution. Although
Smith was only a temporary passenger in the vehicle, as
mentioned above, the Court looked to our non-precedential
opinion in Grey, in which we stated that a robber “takes” an
object for purposes of § 2B3.1 when he exercises “dominion
and control” over it, even when he does so only temporarily.4
369 F. App’x at 333-34. The Court accordingly applied the
enhancement over Smith’s objection.

       3
         Chapter 103 of Title 18 of the United States Code,
titled "Robbery and Burglary,” delineates carjacking as a
form of robbery, such that the robbery guidelines are
applicable here. 18 U.S.C. § 2119; U.S.S.G. § 2B3.1(b)(5) &
cmt. n.1; see also Holloway v. United States, 526 U.S. 1, 9
(1999) (“The carjacking statute essentially is aimed at
providing a federal penalty for a particular type of robbery.”).
       4
        We recognize that, as a general rule, we do not cite
non-precedential opinions. See Garcia v. Att’y Gen., 553
F.3d 724, 728 n.5 (3d Cir. 2009); see also Third Circuit
Internal Operating Procedure 5.7 (indicating that non-
precedential “opinions are not regarded as precedents that
bind the court because they do not circulate to the full court




                              11
       We agree with that decision and adopt the rule stated
in Grey that temporary takings of property may justify
application of the loss enhancement. This is in accord with
opinions from several of our sister courts of appeals. See
United States v. Allen, 516 F.3d 364, 380-81 (6th Cir. 2008)
(including property over which the defendant exercised only
temporary dominion and control in loss analysis); United
States v. Cruz-Santiago, 12 F.3d 1, 3 (1st Cir. 1993) (same);
United States v. Parker, 903 F.2d 91, 105 (2d Cir. 1990)
(same). As then-Chief Judge Stephen Breyer, writing for the
U.S. Court of Appeals for the First Circuit in Cruz-Santiago,
explained, “the Guidelines do not limit the Commentary’s
word ‘taken’ to circumstances involving a ‘permanent’
deprivation of property.” 12 F.3d at 3.

       On the record before it, the District Court properly
applied the loss enhancement because Smith exercised
dominion and control, albeit temporarily, over the vehicle
when he coerced Whiting, against her will and at gunpoint, to
drive to the bank. Whiting’s later escape did not erase that
taking. Smith himself seems to acknowledge that reality,
given his approval of the jury instructions on carjacking.
Those instructions provided that “[t]o take a motor vehicle
means to acquire possession or control of the vehicle for a
period of time. The government does not have to prove that
the defendant intended to permanently deprive the owner of
possession of the vehicle.” (App. at 627.) Relying on those
instructions, the jury convicted Smith of carjacking. The
jury’s finding thus undermines Smith’s contention that he
“never exercised dominion and control over the Ford


before filing”). We cite Grey here to summarize the
foundation of the District Court’s reasoning.




                             12
Explorer.” (Appellant’s Opening Br. at 19.) There was
ample basis in the record to support the District Court’s
determination that Smith “took” Whiting’s vehicle, and the
application of the loss enhancement in § 2B3.1(b)(7)(A) was
procedurally sound.

III.   Conclusion

      For the foregoing reasons, we will affirm the judgment
of conviction and sentence.




                            13